DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021, April 14, 2021 and September 13, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 – 14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a power supply and/or a control instruction”. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or 
Claims 4 – 10 are further rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 8 and 11 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein (DE 10 2016 006 039 A1) as cited by Applicant – translation provided.
Regarding Independent Claim 1, Stein teaches an optical detection system (sensor module, 12; Fig. 2) for a vehicle (motor vehicle, 10) comprising; at least one sensor (sensors, 14, 16, 18 and 20); and a spraying device (optical cleaning units, 24 and 26) for spraying a cleaning product onto the glazed surface of the at least one sensor (Paragraph [0028]), the at least one sensor (14) being electrically connected to a power-supply and control network (Paragraph [0028]), wherein the at least one sensor (14) and the spraying device (24) are electrically connected to each other in the aim of controlling the spraying device (Paragraph [0028).  
Regarding Claim 2, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein the spraying device (24) comprises an atomizer and an actuation device for actuating this atomizer (Stein teaches a pump that transports a cleaning liquid and sprays the liquid onto a surface).  
Regarding Claim 3, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein the actuation device (pump) and the sensor (14) include electrical connection elements that cooperate to transmit a power supply and/or a control instruction from the power-supply and control network to the actuation device, by the sensor (14; Paragraph [0010]).  
Regarding Claim 4, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein the actuation device (pump) includes a control electronic module for ensuring control of same (Paragraph [0028] via the cleaning module).  
Regarding Claim 5, Stein teaches the optical detection system (sensor module, 12; Fig. 2)  wherein the sensor (sensors, 14, 16, 18 and 20) comprises an electrical connection terminal and the actuation device comprises an electrical connection plug (Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2), the electrical connection plug of the actuation device being electrically connected 2to the power-supply and control network via the electrical connection terminal of the sensor (Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2).  
Regarding Claim 7, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein the sensor (14) includes a control electronic module (cleaning module, 28) configured to control the operation of the actuation device (pump; Paragraph [0028]).  
Regarding Claim 8, Stein teaches the optical detection system wherein the sensor (14) comprises a first electrical connection terminal (to data processing device; 30) and a second electrical connection terminal (to cleaning module, 28) separate from each other (Fig. 2), and the actuation device (pump) comprises an electrical connection plug (via cleaning devices22, 24), the first electrical connection terminal of the sensor (14) being connected to the power- supply and control network and the second electrical connection terminal of the sensor being connected to the electrical connection plug of the actuation device (pump; Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2) .  
Regarding Claim 11, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein a casing (made up of sides 50, 52, 54 and 56) accommodates the sensor (14) and the spraying device (24; Fig. 2).  
Regarding Claim 12, Stein teaches the optical detection system (sensor module, 12; Fig. 2) further comprising: a plurality of sensors (sensors, 14, 16, 18 and 20) and associated devices (24 and 26) for spraying a cleaning product (Paragraph [0028; Fig. 2), the plurality of sensors being electrically connected to a databus, forming the power-supply and control network, independently of each other (Paragraph [0006]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (DE 10 2016 006 039 A1) as cited by Applicant in view of Arakawa et al. (U.S. Patent Publication No. 2016/0021434 A1).
Regarding Claim 6, Stein teaches all of the elements of the optical detections system of claim 4 as described above.
Stein further teaches a connection of the sensor  (14) electrically connected to the power-supply and control network and the second pin being connected to the electrical connection plug of the actuation 
Arakawa teaches a sensor (6A) wherein the electrical connection terminal of the sensor (6A) comprises two pins electrically connected to each other (Fig. 5), a first pin (62Aa) being electrically connected to the power-supply and control network and a second pin (62Ab) (Paragraph [0106]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include  the electrical connection terminal of the sensor comprises two pins electrically connected to each other, a first pin being electrically connected to the power-supply and control network and the second pin being connected to the electrical connection plug of the actuation device, by a control and power-supply connection cable since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (DE 10 2016 006 039 A1) as cited by Applicant.
Regarding Claim 9, Stein teaches all of the elements of the optical detections system of claim 8 as described above.
Stein does not explicitly teach the optical detection system wherein only a single electrical connection terminal includes a pin
Regarding Claim 10, Stein teaches all of the elements of the optical detections system of claim 9 as described above.
Stein does not explicitly teach the optical detection system wherein each electrical connection terminal  includes two pins dedicated to supplying power, with one pin dedicated to a positive power supply terminal and one pin dedicated to earth, the two pins being electrically connected two by two, the two pins of the first electrical connection terminal being electrically connected to the power-supply and control network and the two pins of the second electrical connection being electrically connected to second and third pins of the electrical connection plug of the actuation device by means of a power supply connection cable however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each electrical connection terminal  includes two pins dedicated to supplying power, with one pin dedicated to a positive power supply terminal and one pin dedicated to earth, the two pins being electrically connected two by two, the two pins of the first electrical connection terminal being electrically connected to the power-supply and control network and the two pins of the second electrical connection being electrically connected to second and third pins of the electrical connection plug of the actuation device by means of a power supply connection cable however, since it was known in the art that one would provide dedicated to a positive power supply terminal and one pin dedicated to earth as shown in U. S. Patent Publication 2008/0139017 A1 to Kiyofuji et al.

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (DE 10 2016 006 039 A1) as cited by Applicant in view of Busse (DE 10115975 A1).
Regarding Claim 13, Stein teaches all of the elements of the optical detections system of claim 12 as described above.
Stein does not teach the optical detection system further comprising: a hydraulic distribution bus able to allow the cleaning product to circulate, the spraying devices being connected to the hydraulic distribution bus independently of each other.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include a hydraulic distribution bus able to allow the cleaning product to circulate, the spraying devices being connected to the hydraulic distribution bus independently of each other, as taught by Busse, to utilize a small force across a small cross-sectional area to transmits pressure and creates a large force over a larger cross-sectional area to clean the glazed surface, thus providing an efficient and economical cleaning device.
Regarding Claim 14, Stein teaches all of the elements of the optical detections system of claim 13 as described above.
Stein does not teach the optical detection system wherein the power-supply and control network and the hydraulic distribution bus form a single electrical and hydraulic bus for distributing the spraying devices.
Busse, however, teaches the power-supply and control network (logic control unit, 30) and the hydraulic distribution bus form a single electrical and hydraulic bus for distributing the spraying devices (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include the power-supply and control network and the hydraulic distribution bus form a single electrical and hydraulic bus for distributing the spraying devices, as taught by Busse, to utilize a small force across a small cross-sectional area to transmits pressure and creates a large force over a larger cross-sectional area to clean the glazed surface, thus providing an efficient and economical cleaning device.


Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: WO 2018 188823 A1 to Hahn teaches a cleaning system for installation in a vehicle, for cleaning a transparent element with a fluid cleaning agent which is stored in at least one storage container, comprising at least one conveying device which provides the cleaning agent via a hydraulic connection to an outlet opening for distributing the cleaning agent on the transparent element. In order to permit effective cleaning in a manner as free from delay as possible and with reduced use of cleaning agent, it is proposed according to the invention that at least one electrically actuatable switching valve is provided which, in a closed position, blocks the hydraulic connection between the conveying device and the outlet opening and opens up same in an open position. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723